t c memo united_states tax_court green gas delaware statutory trust methane bio llc tax_matters_partner petitioner v commissioner of internal revenue respondent docket no filed date jenny louise johnson guinevere m moore and elizabeth k blickley for petitioner richard nichols an officer for petitioner stephen a haller david l zoss michael t shelton karen o myrick and john schmittdiel for respondent jenny louise johnson guinevere m moore and elizabeth k blickley represented petitioner at trial and for briefing on date a motion to withdraw was filed by counsel for petitioner which the court granted on date memorandum opinion laro judge this case is a partnership-level proceeding subject_to the unified_audit and litigation procedures of the tax equity and fiscal responsibility act of tefra pub_l_no sec_402 stat pincite and is before the court on petitioner’s motion to dismiss for lack of jurisdiction petitioner methane bio llc the tax_matters_partner tmp asserts that respondent’s notice of final_partnership_administrative_adjustment fpaa issued to green gas delaware statutory trust green gas for the taxable_year is invalid and accordingly that this case should be dismissed for lack of jurisdiction respondent objects to petitioner’s motion and counters that the fpaa is valid and thus this court properly has jurisdiction we will deny petitioner’s motion to dismiss for lack of jurisdiction background the facts in this background section are obtained from the parties’ first stipulation of facts the exhibits submitted therewith and the pleadings the tmp commenced this case by timely filing a petition_for_readjustment of partnership items under sec_6226 on date when the tmp filed the unless otherwise stated section references are to the internal_revenue_code code in effect for the relevant times and all rule references are to the tax_court rules_of_practice and procedure petition green gas had the same wilmington delaware address for its place of business and its tax returns this case is set for trial in chicago illinois on date green gas is a statutory trust formed under delaware laws and elected to be taxed as a partnership green gas timely filed its form_1065 u s return of partnership income on date on date respondent received green gas’ amended form_1065 the amended_return and the original return were substantially the same except that the amended_return contained a form_8907 non-conventional source fuel credit fns credit with a corresponding schedule setting forth the fns credits by landfill location and amended schedules k-1 partner’s share of income deductions credits etc green gas claimed dollar_figure of fns credits on its form_1065 pursuant to sec_29 now sec_45k these tax_credits relate to the production of fuel from landfill_gas generated pincite separate landfills on date a revenue_agent ra requested green gas’ original form_1065 which was received on date on date respondent issued a notice of beginning of administrative_proceeding nbap regarding green gas’ taxable_year the the record does not definitively establish the location of green gas’ principal_place_of_business at the time the petition was filed nbap informed green gas that respondent was beginning a partnership-level audit of its form_1065 on date respondent concluded the administrative_proceeding by mailing the fpaa to green gas the fpaa’s schedule of adjustments disallowed dollar_figure of the originally claimed fns credit of dollar_figure leaving dollar_figure for green gas to claim on its form_1065 and showed net_income of dollar_figure with no adjustments to its respective income or deductions the fpaa stated that the disallowed portion of the fns credits did not result from sales of qualified_fuel generated from the landfills to unrelated third parties it also explained that green gas failed to provide substantiation to support the disallowed fns credits and that the tmp would receive a report outlining these adjustments green gas’ only communication with respondent regarding the audit for the taxable_year was receiving the nbap and the fpaa respondent did not meet with a representative of green gas nor was any request made of green gas to provide documentation access to witnesses or any other information before issuing the fpaa petitioner sets forth two arguments each with two contentions in support thereof to demonstrate that the fpaa is invalid and thus this court lacks jurisdiction first petitioner argues that respondent failed to meet the minimum statutory requirements for an administrative_proceeding the first contention claims that respondent violated the 120-day timeframe under sec_6223 by issuing the fpaa days after the nbap and thus invalidated the fpaa by denying green gas a proper administrative_proceeding the second contention is that section provides green gas with the right to meet with respondent before issuance of the fpaa petitioner’s second argument states that even if a proper administrative_proceeding occurred the fpaa failed to determine the tax treatment of green gas’ partnership items as required by tefra the first contention is that respondent did not determine and could not have determined that the fns credits should be disallowed because of a lack of substantiation that was never requested from green gas the second contention is that the fpaa is invalid on its face according to the scar line of cases for the same lack of substantiation reasoning mentioned immediately above see 814_f2d_1363 9th cir a notice_of_deficiency is invalid if it reveals on its face that the commissioner failed to make a determination that relates to a particular taxpayer rev’g 81_tc_855 respondent asserts that the fpaa is valid and that a proper administrative_proceeding occurred respondent argues that the adjustment resulted from an appropriate determination and that the fpaa is not invalid on its face respondent’s position is based on the following factors the issuance of the fpaa shortly after the nbap does not invalidate the fpaa section does not impose a formal hearing requirement before the commissioner issues an fpaa respondent considered petitioner’s form_1065 before issuing the fpaa the only allowable fns credits were from landfills where there were qualifying sales of fuel to unrelated third parties green gas failed to provide documentation to support the disallowed fns credits and respondent’s determinations made in the fpaa allowed a portion of the fns credits claimed on green gas’ form_1065 thereby demonstrating that consideration was given rather than the entire amount’s being summarily rejected respondent also audited returns and issued fpaas to green gas for the and taxable years on similar grounds green gas’ fpaa piggybacks on respondent’s determinations in connection with the and fpaas respondent believes that if these issues existed for and they may also have existed for discussion jurisdiction is a fundamental question that this court must address before it may decide a case 127_tc_109 this court generally has jurisdiction over a partnership case commenced under sec_6226 if a valid fpaa was issued by the commissioner and a petition was timely filed with this court relating to the fpaa by the tmp or another eligible_partner rule see 123_tc_64 respondent issued an fpaa to green gas on date petitioner timely filed its petition on date petitioner is challenging the validity of the fpaa which is a prerequisite for this court’s jurisdiction thus we must address petitioner’s two previously mentioned arguments and each of the two contentions in support thereof before we can determine whether our jurisdiction is proper petitioner pleads that the period of limitations implicates this court’s jurisdiction we have repeatedly held and the courts of appeals have affirmed in result that the period of limitations is an affirmative defense that does not implicate this court’s jurisdiction rule 220_f3d_1255 11th cir aff’g tcmemo_1998_347 177_f3d_119 2d cir aff’g tcmemo_1997_535 57_tc_735 petitioner’s argument that the period of limitations invokes a jurisdictional issue is mistaken in an order dated date regarding petitioner’s motion for judgment on the pleadings we held that the period of limitations is not directly applied to a tefra partnership and recognized petitioner’s concession that the period of limitations is open for some indirect partners a administrative_proceeding we begin with petitioner’s first argument petitioner argues that respondent failed to meet the minimum statutory requirements for an administrative_proceeding petitioner asserts in its first contention that respondent failed to comply with the 120-day timeframe under sec_6223 sec_6223 notice requirements tefra requires that the commissioner notify the tmp of the beginning of a partnership-level administrative_proceeding by issuing an nbap and of the conclusion of an administrative_proceeding by issuing an fpaa sec_6223 sec_6223 provides that the commissioner shall mail the fpaa at least days after the nbap is issued both parties in this case agree that the nbap was not issued days before the fpaa petitioner argues that because the nbap was untimely the resultant fpaa was fatally defective the nbap was indeed untimely but the issuance of an fpaa shortly after an untimely nbap does not invalidate the fpaa 94_tc_787 see also 143_tc_83 stating that the commissioner’s failure to adhere to the 120-day timeframe means that the nbap is untimely but does not invalidate either notice sec_301 e - a proced admin regs failure to issue either notice within the 120-day timeframe does not invalidate either notice we hold that the notice requirements under sec_6223 do not invalidate the fpaa issued days after the issue_date of the nbap section participation rights as stated earlier petitioner’s second contention is that green gas’ participation rights are independent of the notice rights afforded by sec_6223 and required for an administrative_proceeding to be proper pursuant to section petitioner’s argument is not novel in wind_energy tech assocs iii v commissioner t c pincite the commissioner did not provide wind_energy technology associates iii or its partners an opportunity to participate in the administrative_proceeding before issuing the fpaa seven days after the nbap sec_6223 was held the exclusive remedy for a partner’s inability to participate in an administrative_proceeding because of noncompliance with the 120-day timeframe id the taxpayer in that case put forth an argument similar to the one here regarding partner participation but the court noted that when legislation expressly provides a particular remedy or remedies sec_6223 courts should not expand the coverage of the statute to subsume other remedies id pincite it declined to determine whether sec_6223 is adequate compensation_for a partner’s alleged loss of procedural safeguards id pincite if any inequity exists however ‘it is up to congress to revise the law’ because courts should not rewrite the statutes or change the procedures by substituting their ideas of fairness id quoting 93_tc_562 respondent asserts that he does not have to follow any specific parameters when conducting a tefra_audit other than those required under statute petitioner is correct that any partner may participate in an administrative_proceeding however petitioner’s second contention that it is entitled to some degree of engagement or interaction with respondent before the fpaa is issued is improper sec a sec_301_6224_a_-1 proced admin regs this contention assumes congress enacted legislation imposing a hearing or meeting requirement during a tefra examination before an administrative_proceeding is considered proper petitioner has not informed us of any legal requirements setting forth such specific instructions for the conduct of a tefra_audit if congress wanted the commissioner to conduct a meeting between or among the parties it would have included such a requirement in the legislation instead petitioner requests this court to create a new prerequisite that the commissioner must adhere to before issuing an fpaa it is congress’ prerogative to establish such requirements congress has not done so congress did provide a partner relief under sec_6223 if the commissioner fails to follow the notice requirements under sec_6223 relief under sec_6223 depends upon whether the case is concluded or ongoing a proceeding is concluded under sec_6223 if the period to petition a court for review of an fpaa has expired and no petition was filed or the decision of a court in an action begun by such a petition has become final a concluded proceeding allows a partner to elect either to be bound by the decision or to treat the partnership items as nonpartnership_items a proceeding is ongoing under sec_6223 if it is not concluded under sec_6223 sec_6223 provides that a partner shall be a party to the proceeding unless such partner elects-- to have a settlement agreement with respect to the partnership taxable_year to which the proceeding relates apply to the partner or to treat a partner’s partnership items for the taxable_year as nonpartnership_items sec_6223 implies that congress knew that partners might not always have an opportunity to meaningfully participate during a tefra examination this demonstrates that congress contemplated this situation because remedies for both concluded and ongoing proceedings exist we have jurisdiction to decide this case because petitioner timely filed its petition pursuant to a valid fpaa thus we can determine whether this case is concluded or ongoing for sec_6223 purposes this case is set for trial on date we find that this case is ongoing thus the elections under sec_6223 are applicable we see no reason to disagree with the well-reasoned holding of this court in wind_energy tech assocs iii or the statutory remedies provided by congress in sec_6223 in our case we hold that the inability of petitioner or green gas’ other partners to engage or interact with respondent during the administrative_proceeding does not invalidate the fpaa under the purported participation rights of section petitioner’s second contention is mistaken b determining the tax treatment of partnership items we proceed to petitioner’s previously stated second argument that the fpaa did not properly determine the tax treatment of green gas’ partnership items as required by tefra we now discuss petitioner’s first contention that respondent did not determine and could not have determined that the fns credits should be disallowed because of a lack of substantiation that was never requested from green gas during the administrative_proceeding proper determination an fpaa is the partnership equivalent of a notice_of_deficiency and we therefore analyze an fpaa the same way we would analyze a notice_of_deficiency 46_f3d_382 5th cir aff’g in part rev’g and remanding in part tcmemo_1992_168 bedrosian v commissioner t c pincite generally a notice_of_deficiency must set forth the deficiency amount and provide the applicable_year sealy power ltd v commissioner f 3d pincite the deficiency amount must be a ‘thoughtful and considered determination’ and not ‘a mere formal demand for an arbitrary amount as to which there is substantial doubt’ scar v commissioner f 2d pincite quoting 11_bta_1040 the commissioner must consider information specific to the taxpayer before determining a deficiency rather than arbitrarily denying the entire amount of the taxpayer’s deductions 152_f3d_1181 9th cir aff’g tcmemo_1996_72 the court typically does not look behind a notice_of_deficiency to question the motives or procedures that led to its issuance and the commissioner need not explain the method used to determine the deficiency scar v commissioner f 2d pincite 62_tc_324 respondent asserts that there is no requirement to directly request documentation from a partnership as a condition_precedent to making a valid determination petitioner does not identify any statutory authority or caselaw to the contrary ra lane declared in her declaration that respondent received third-party information that helped calculate the amount of fns credits to disallow the fpaa allegedly disallowed only the portion of the fns credits that did not stem from qualifying fuel sales to unrelated third parties this implies that respondent used information specific to green gas that resulted from a thoughtful and considered determination as to the amount disallowed to examine the reasoning beyond this cursory inquiry involves respondent’s explaining his method used in making his determination which respondent need not do and involves this court’s looking behind the fpaa which we will not do the fpaa is in accord with the minimum requirements for validity established by sealy power ltd and meserve drilling partners because it lists the specific adjustment amount derived from information specific to green gas states a reason for the disallowance of the fns credits provides the applicable_year and examined the deductions even though none were disallowed see cases cited supra p we according to ra lane’s declaration there were five landfills with regard to which green gas was entitled to receive and thus received some of the claimed fns credits the total fns credits claimed and allowed in ra lane’s declaration match the total fns credits claimed and allowed in the fpaa we do not address the accuracy of this result in the declaration but it supports a thoughtful and considered determination that was not arbitrary and did not cause substantial doubt find respondent made a proper determination that neither was arbitrary nor caused substantial doubt apparent invalidity we now address petitioner’s earlier stated second contention that the fpaa is invalid on its face petitioner asserts that green gas lacked the opportunity to substantiate the fns credits even though the fpaa states on its face that it denied the fns credits because green gas did not substantiate them in support of its position petitioner relies on scar and two of its progeny kong v commissioner tcmemo_1990_480 and toll v commissioner 940_f2d_1536 1991wl at 9th cir aff’g in part rev’g in part on another issue without published opinion 91_tc_396 the court_of_appeals for the ninth circuit held that the rules established in scar apply o nly where the notice_of_deficiency or fpaa reveals on its face that the commissioner failed to make a determination 875_f2d_1396 9th cir scar v commissioner f 2d pincite- see 998_f2d_1514 9th cir aff’g in part rev’g in part on another ground tcmemo_1990_380 in scar v commissioner f 2d pincite the taxpayers received a notice_of_deficiency related to a partnership tax_shelter with which they had no involvement the notice also revealed that the commissioner had computed the tax due using the highest marginal tax_rate without examining the return and without supplying any basis for the applicability of that rate id pincite the court_of_appeals held that a notice_of_deficiency is invalid if it is clear from the notice itself that the commissioner had not reviewed the taxpayers’ return or otherwise made a determination_of_a_deficiency with respect to the taxpayers’ liability for the particular taxable_year toll v commissioner wl138886 at holding that a notice_of_deficiency is invalid on its face when it states a taxpayer’s federal tax_return was unavailable for review scar v commissioner f 2d pincite- kong v commissioner tcmemo_1990_480 invalidating a notice_of_deficiency for the same reasons as in scar although the taxpayers did own an interest in the specified partnership scar applies only in the narrowest of cases where the notice_of_deficiency on its face reveals that the commissioner failed to make a determination which is precisely what respondent argues see 90_tc_110 the premise of the apparent invalidity cases relied on by petitioner involves the commissioner’s not possessing or examining the taxpayer’s tax_return before issuing a notice_of_deficiency arbitrarily denying the respective deduction and assessing the highest tax_rate on the adjustment the facts here are readily distinguishable from those in scar green gas timely filed its original form_1065 on date respondent received green gas’ amended form_1065 on date an ra requested the original form_1065 on date and respondent received green gas’ original form_1065 on date these dates precede respondent’s issuance of the fpaa on date the fpaa’s schedule of adjustments lists a claimed fns credit of dollar_figure with a corresponding adjustment of dollar_figure and a claimed net_income of dollar_figure with no adjustment the two amounts listed on the fpaa are identical to the amounts claimed on green gas’ form_1065 we do not believe that respondent could have included the precise amount of green gas’ fns credit and net_income on the fpaa without first examining green gas’ form_1065 in addition respondent denied only a portion of the fns credit that was not from sales to unrelated third parties this is not an arbitrary reason for denial but a reason wholly related to green gas respondent’s possession and likely examination of green gas’ form_1065 combined with a specific reason for its denial demonstrates that the fpaa is not invalid on its face and is distinguishable from the cases establishing such standards petitioner’s second contention is mistaken we hold that respondent made a determination with respect to green gas’ tax_year under tefra we hold that the fpaa is valid petitioner timely filed its petition and therefore this court has jurisdiction over this case sec_6226 grants the court jurisdiction to determine all partnership items for the taxable_year to which the fpaa relates not solely the items addressed therein conclusion the court has considered all of the parties’ contentions and arguments made and to the extent not discussed herein we conclude those arguments are irrelevant moot or without merit to reflect the foregoing an appropriate order will be issued
